ORDER

PER CURIAM.
Defendant Corey Love appeals the denial of his motion requesting postconviction relief which was denied on the merits. He also appeals the denial of his request for an evidentiary hearing. Love sought to vacate his convictions for second degree trafficking, § 195.223, RSMo 1994, and possession of cocaine, a controlled substance, § 195.202, RSMo 1994, obtained in the Circuit Court of St. Louis County, for which Love was sentenced to twelve years in the Missouri Department of Corrections, and a $500 fine, respectively.
We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential value. We affirm the judgment in accordance with Rule 84.16(b).